ON MOTION FOR REHEARING.
Plaintiff or appellant now insists that we overlooked his point that there was a consideration for the substituted agreement in that defendant acquired a valuable right it had not possessed under the original contract, viz., the right to inspection on its part, which inspection was to be final. The proposition of the substituted agreement was “We will ship on your inspection all the maple and elm we have on hand, provided you will consider the order filled.” Defendant wrote to learn the quantity on hand and received a reply promptly. Defendant, on May 17th, wrote, “Your pro*185posal is satisfactory and accepted, provided we are to have the privilege to leave out the 2" maple and elm in case we are unable to use it. . . . We understand from your letter that you desire us to send an inspector to load the lumber, and upon receipt of your reply stating about when you will be ready to load, we will send a man to load it. Should you desire to have some independent disinterested inspector load the material, please advise us and suggest some one who will be satisfactory to you, and ascertain whether or not you can secure his services. Plaintiff consummated the contract on May 21st in the following, “Yours of 17th to hand and noted. You need not take the 2" maple and elm unless you want to.”
It is said that the substituted agreement confers upon the defendant the right to inspect the material and that its inspection would be final. The right claimed to be conferred is based upon the words, “on your inspection.” Whatever might be the meaning of this expression without any qualification and under the circumstances of the case is of no importance, as in the defendant’s letter of May 17th the construction plaintiff places upon it is clearly negatived. It is apparent in that letter that defendant did not know it possessed such a valuable right. And plaintiff acquiesced in the views of defendant so far as the correspondence indicates; and the contract is comprised in the correspondence.
Motion overruled.
All concur.